Judgment modified so as to provide that on closing the title plaintiff may pay therefor to the extent of $105,000, by executing a bond and mortgage covering said premises for said sum, payable in four months from date of closing, with interest at five per cent per annum, plaintiff to accept deed and pay purchase money within twenty days from the date of the entry of judgment on the remittitur from this court at the place designated in the judgment of the Special Term, at twelve M., and judgment as modified affirmed, without costs in this court to either party; no opinion.
Concur: CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, HISCOCK and CHASE, JJ. Absent: GRAY and O'BRIEN, JJ. *Page 569